               Case 20-11719-CSS        Doc 43-1     Filed 07/07/20    Page 1 of 1




                                CERTIFICATE OF SERVICE


        I, Daniel B. Thompson, hereby certify that on July 7, 2020, a true and correct copy of

Notice of Appearance and Request for Service of Papers was served to all parties of record via

CM/ECF.

                                                     /s/ Daniel B. Thompson
                                                     Daniel B. Thompson (DE Bar No. 6588)




112003966.v1
